

116 HR 2686 IH: Border Property Protection Act
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2686IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Ms. Waters (for herself, Mr. Takano, Mr. Johnson of Georgia, Ms. Norton, Ms. Lee of California, Ms. Moore, Mr. Levin of Michigan, Mr. McGovern, Mr. Lowenthal, Ms. Lofgren, Ms. Ocasio-Cortez, Ms. Schakowsky, Ms. Tlaib, and Ms. Omar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo prohibit the transfer, obligation, or expenditure of Federal funds to take property for the
			 construction of a wall along the southern border, and for other purposes.
	
 1.Short titleThis Act may be cited as the Border Property Protection Act. 2.Prohibition (a)In generalNotwithstanding any other provision of law, no Federal department or agency may transfer, obligate, or expend any funds in connection with the use of eminent domain to take any property from any landowner on or in the vicinity of the southern border for construction of fencing, physical barriers, or a wall, including if such transfer, obligation, or expenditure is done in furtherance of the President’s February 15, 2019, declaration of a national emergency pursuant to section 201 of the National Emergencies Act (50 U.S.C. 1621) entitled Presidential Proclamation on Declaring a National Emergency Concerning the Southern Border of the United States (Proclamation 9844; 84 Fed. Reg. 4949) or any such related successor declaration.
 (b)DefinitionsIn this section: (1)LandownerThe term landowner means any person who owns any property.
 (2)PersonThe term person means a natural person, any Tribal, State, or local government or similar entity, or any private sector entity.
 (3)PropertyThe term property means land, including an estate or interest in land, including an easement or right of way in land.
				